Case 19-02022-jrs   Doc 20   Filed 07/09/19 Entered 07/09/19 11:16:39   Desc Main
                             Document      Page 1 of 5
Case 19-02022-jrs   Doc 20   Filed 07/09/19 Entered 07/09/19 11:16:39   Desc Main
                             Document      Page 2 of 5
Case 19-02022-jrs   Doc 20   Filed 07/09/19 Entered 07/09/19 11:16:39   Desc Main
                             Document      Page 3 of 5
Case 19-02022-jrs   Doc 20   Filed 07/09/19 Entered 07/09/19 11:16:39   Desc Main
                             Document      Page 4 of 5
Case 19-02022-jrs   Doc 20   Filed 07/09/19 Entered 07/09/19 11:16:39   Desc Main
                             Document      Page 5 of 5
